THOMAS, Circuit Judge,
concurring in part and dissenting in part.
I concur with all of Judge Trott’s thoughtful opinion save the disposition of Defendant Kirseh’s appeal contained in section II. In this ease, the district court sua sponte raised *1485the question of sentence enhancement beyond that recommended in the pre-sentence report or by the government. The undisputed evidence reveals that Defendant Kirsch, a polio victim, hobbled six car lengths before being apprehended. Aside from the mere fact that traffic stopped, there is no evidence that motorists were put at any risk, and certainly not the “substantial risk of death or serious bodily injury” required by U.S.S.G. § 8C1.2. Indeed, the scant record conflicts as to whether traffic halted in reaction to the red lights and sirens or because Kirsch crossed traffic lanes.
These facts stand in contrast to the previous application of section 3C1.2 to barricaded standoffs and high speed chases. See United States v. Campbell, 42 F.3d 1199 (9th Cir.1994) (twelve hour police standoff involving seventy law enforcement officers and violent threats); United States v. Giacometti, 28 F.3d 698 (7th Cir.1994) (100 m.p.h. case through a residential neighborhood forcing thirty cars off the road).
A more complete development of the record might well sustain a section 3C1.2 enhancement under the rule enunciated in this decision. However, in my opinion, the truncated hearing in this case does not. I would either remand Defendant Kirsch’s appeal for further development of the record or imposition of the alternative sentence set by the district court in event of an adverse result on appeal.